UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 BEIRNE WEALTH CONSULTING                             :
 SERVICES, LLC,                                       :
                                                      :
                    Plaintiff/Counterclaim            :
                    Defendant,                        :
                                                      :
 -against-                                            :           STIPULATED
                                                      :   CONFIDENTIALITY AGREEMENT
 CHRISTOPHER ENGLEBERT, JAMIE                         :     AND PROTECTIVE ORDER
 ENGLEBERT, ENGLEBERT FINANCIAL                       :
 ADVISERS, LLC,                                       :         Case No. 1:19-cv-07936-ER
                                                      :
                    Defendants/Counterclaim           :
                    Plaintiffs/Third-Party            :
                    Plaintiffs,                       :
                                                      :
 -against-                                            :
                                                      :
 JOHN-OLIVER BEIRNE, ELIZABETH                        :
 GARNTO,                                              :
                                                      :
                    Third-Party Defendants.           :

EDGARDO RAMOS, U.S.D.J.:

               WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic information set forth in

Paragraph 2 and competitively sensitive information that they may need to disclose in connection

with discovery in this action;

               WHEREAS, the Parties, through counsel, agree to the following terms; and

               WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

               IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,
successors, and assigns), their representatives, agents, experts and consultants, all non-parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.      The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

               (b)     previously non-disclosed material relating directly to ownership or control

                       of any non-public company;

               (c)     previously non-disclosed business plans, product-development

                       information, or marketing plans; or

               (d)     any information of a personal or intimate nature regarding any individual.

               3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)




                                                  2
producing for future public use another copy of said Discovery Material with the confidential

information redacted.

               4.       A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

               5.       If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.       Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.




                                                   3
               7.     Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               (a)    the Parties to this action, their insurers, and counsel to their insurers;

               (b)    counsel retained specifically for this action, including any paralegal,

                      clerical, or other assistant that such outside counsel employs and assigns to

                      this matter;

               (c)    outside vendors or service providers (such as copy-service providers and

                      document-management consultants) that counsel hire and assign to this

                      matter;

               (d)    any mediator or arbitrator that the Parties engage in this matter or that this

                      Court appoints, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed as an Exhibit hereto;

               (e)    as to any document, its author, its addressee, and any other person

                      indicated on the face of the document as having received a copy;

               (f)    any witness who counsel for a Party in good faith believes may be called

                      to testify at trial or deposition in this action, provided such person has first

                      executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                      hereto;

               (g)    any person a Party retains to serve as an expert witness or otherwise

                      provide specialized advice to counsel in connection with this action,

                      provided such person has first executed a Non-Disclosure Agreement in

                      the form annexed as an Exhibit hereto;




                                                 4
               (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (i)     this Court, including the magistrate judge assigned to this litigation, any

                       appellate court, its support personnel, and court reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      The parties agree upon the following procedure should any of them seek to

seal (a) Confidential Discovery Material or (b) portions of any pleadings, motions, or other

papers that disclose such Confidential Discovery Material (“Confidential Court Submission”).

All persons are hereby placed on notice that in this Circuit, there is a presumption against sealing

even if Discovery Material has previously been designated as Confidential.

               10.     Any party seeking to seal Confidential Discovery Material or a

Confidential Court Submission may file those submissions under seal but must simultaneously

file with the Court a letter brief and supporting declaration justifying – on a particularized basis –

the continued sealing of such documents. Any party that does not agree that Confidential

Discovery Material or a Confidential Court Submission should be under seal shall nonetheless

file that Confidential Discovery Material or Confidential Court Submission under seal but

simultaneously file with the Court a letter designating those portions of its filing that it maintains




                                                  5
should not be under seal. Within 5 calendar days of that filing, if another party intends for that

Confidential Discovery Material or a Confidential Court Submission to remain under seal, it

must file with the Court a letter brief and supporting declaration justifying – on a particularized

basis – the continued sealing of such Confidential Discovery Material or Confidential Court

Submission. In the absence of a timely filing by another party seeking to justify the continued

sealing of particular Confidential Discovery Material or a Confidential Court Submission, the

party that initially filed under seal can thereafter publicly refile any previously filed submission

without redacting the particular Confidential Discovery Material or Confidential Court

Submission.

               11.       In filing Confidential Discovery Material or a Confidential Court

Submission with this Court, the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. The Parties shall file an unredacted

copy of the Confidential Court Submission under seal with the Clerk of this Court, and the

Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the

Confidential Court Submission.

               12.       Either Party may move this Court to modify this Order upon five (5) days’

notice to the other Party.

               13.       In the event any Party objects to any designation of confidentiality, no

later than seven (7) calendar days thereafter counsel for the Producing Party shall respond by

serving an explanation in writing that states with particularity the basis for the designation. If the

Parties cannot reach agreement promptly, counsel for all affected Parties will address their

dispute to this Court.




                                                   6
               14.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court.

               15.     That the Party receiving Discovery Materials designated “Confidential”

does not object to that designation does not mean that the receiving Party concedes that the

Discovery Materials or information therein are in fact confidential, proprietary, or protectable in

connection with the merits of the lawsuit.

               16.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

               17.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.




                                                    7
               18.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               19.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must destroy such material, including

all copies thereof. By the 60-day deadline, the recipient must certify its destruction by

submitting a written certification to the Producing Party that affirms that it has not retained any

copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

Confidential Discovery Material. Notwithstanding this provision, the attorneys that the Parties

have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

even if such materials contain Confidential Discovery Material. Any such archival copies that

contain or constitute Confidential Discovery Material remain subject to this Order.

               20.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

               21.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

               19.     Pursuant to FRE 502(d) and (e), the parties agree to and the Court orders

protection of privileged and otherwise protected documents and electronically stored information

against claims of waiver (including as against non-parties and in other federal and state




                                                  8
proceedings) in the event they are produced during the course of this litigation, whether pursuant

to a court’s order, a party’s discovery request, or informal production, as follows:

               a.      The inadvertent production of documents by a Producing Party subject to

       a legally recognized claim of privilege, including, without limitation, the attorney-client

       privilege and work-product doctrine shall in no way constitute the voluntary disclosure of

       such document, data, or information.

               b.      The inadvertent production of any document in this action shall not result

       in the waiver of any privilege, evidentiary protection, or other protection associated with

       such document, and shall not result in any waiver, including subject matter waiver, of any

       kind.

               c.      If, during the course of this litigation, a party determines that any

       document produced by another party is on its face subject to a legally recognizable

       privilege or evidentiary protection, the party shall: (a) refrain from reading the document

       any more closely than is necessary to ascertain that it is privileged; (b) immediately

       notify the Producing Party in writing that it has discovered documents believed to be

       privileged or protected; (c) specifically identify the documents by Bates number range;

       and (d) where possible, return, sequester, or destroy all copies of such documents, along

       with any notes, abstracts, or compilations of the content thereof, within five (5) days of

       discovery. Where such documents cannot be destroyed or separated, it shall not be

       reviewed, disclosed, or otherwise used by the party. Notwithstanding, no party is under

       an obligation to search or review the Producing Party’s documents to identify potentially

       privileged or work product-protected documents.




                                                  9
       d.      If the Producing Party intends to assert a claim of privilege or other

protection over documents identified by another party, the Producing Party will, within

five (5) business days of receiving a party’s written notification, inform all affected

parties of such intention in writing and shall provide the affected parties with a log for

such document, data, or information that is consistent with the requirements of the

Federal Rules of Civil Procedure, setting forth the basis for the claim of privilege or other

protection, and in the event any portion of the document does not contain privileged or

protected information, the Producing Party shall also provide to the affected parties a

redacted copy of the document that omits the information that the Producing Party

believes is subject to a claim of privilege or other protection.

       e.      If, during the course of this litigation, a Producing Party determines it has

produced a document protected from discovery by a legally recognized claim of privilege

or other protection, the Producing Party may notify the other parties of such inadvertent

production in writing and demand the return of such documents. Such notice shall be in

writing, however, it may be delivered orally on the record at a deposition and promptly

followed up in writing. The Producing Party’s written notice will identify the document,

data, and/or information inadvertently produced by Bates number range, the privilege or

protection claimed, and the basis for the assertion of the privilege, and shall provide the

other parties with a log for such document that is consistent with the requirements of the

Federal Rules of Civil Procedure, setting forth the basis for the claim of privilege or other

protection, and in the event any portion of the document that does not contain privileged

or protected information, the Producing Party shall also provide to the other parties a

redacted copy of the document that omits the information that the Producing Party




                                          10
believes is subject to a claim of privilege or other protection. After receiving such

written notification, the other parties must, within five (5) business days of receiving the

written notification, return, sequester, or destroy the specified document and any copies,

along with any notes, abstracts, or compilations of the content thereof.

       f.      A party’s return, sequestering, or destruction of such privileged or

protected documents as provided herein will not act as a waiver of that party’s right to

move for the production of the returned, sequestered, or destroyed documents on the

ground that the documents are not, in fact, subject to a viable claim of privilege or

protection. However, such party is prohibited and estopped from arguing that the

production of the documents in this matter acts as a waiver of an applicable privilege or

evidentiary protection, that the disclosure of the documents was not inadvertent, that the

Producing Party did not take reasonable steps to prevent the disclosure of the privileged

documents, or that the Producing Party failed to take reasonable or timely steps to rectify

the error pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), or otherwise.

       g.      Any party may submit the specified documents to the Court under seal for

a determination of the claim of privilege or other protection and will provide the Court

with the grounds for the asserted privilege or protection. Any parties other than the

Producing Party may not use the documents for any purpose absent this Court’s Order

permitting such use.

       h.      Upon a determination by the Court that the specified documents are

protected by the applicable privilege or evidentiary protection, and if the specified

documents have been sequestered rather than returned or destroyed, the specified

documents shall be returned or destroyed. The Court may also order the identification




                                         11
       and/or review of documents that have been identified as being potentially subject to a

       legally recognized claim by search terms or other means.

               i.      Nothing contained herein is intended to or shall serve to limit a party’s

       right and obligation to conduct a review of documents for relevance, responsiveness, or

       the segregation of privileged and/or protected information.




SO STIPULATED AND AGREED:

FAEGRE DRINKER BIDDLE & REATH                      LITTLER MENDELSON P.C.
LLP

        /s/ Clay J. Pierce                                /s/ Jedd Mendelson
        Clay J. Pierce                                    Jedd Mendelson
        Andrew L. Van Houter                              Tyler Sims

1177 Avenue of the Americas, 41st Floor            One Newark Center
New York, New York 10036                           1085 Raymond Blvd, 8th Floor
Telephone: (212) 248-3140                          Newark, NJ 07102
Facsimile: (212) 248-3141                          Telephone: (973) 848-4700
Email: clay.pierce@faegredrinker.com               Facsimile: (973) 643-5626
Email: andrew.vanhouter@faegredrinker.com          Email: jmendelson@littler.com
                                                   Email: tsims@littler.com

Attorneys for Plaintiff and Third-Party            Attorneys for Defendants, Counterclaim
Defendants                                         Plaintiffs, and Third-Party Plaintiffs

Dated: April 2, 2020                               Dated: March 31, 2020



Dated: April __,
              2 2020
       New York, New York

                                                     SO ORDERED.


                                                     Edgardo Ramos
                                                     United States District Judge




                                                12
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 BEIRNE WEALTH CONSULTING                             :
 SERVICES, LLC,                                       :
                                                      :
                     Plaintiff/Counterclaim           :
                     Defendant,                       :
                                                      :
 -against-                                            :              NON-DISCLOSURE
                                                      :                AGREEMENT
 CHRISTOPHER ENGLEBERT, JAMIE                         :
 ENGLEBERT, ENGLEBERT FINANCIAL                       :            Case No. 1:19-cv-07936-ER
 ADVISERS, LLC                                        :
                                                      :
                     Defendants/Counterclaim          :
                     Plaintiffs/Third-Party           :
                     Plaintiffs,                      :
                                                      :
 -against-                                            :
                                                      :
 JOHN-OLIVER BEIRNE, ELIZABETH                        :
 GARNTO,                                              :
                                                      :
                     Third-Party Defendants.          :

               I,                                         , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



                                                          Dated:
